Citation Nr: 1442930	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-32 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas



THE ISSUE

 Entitlement to service connection for a ventral or umbilical hernia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1992 to July 1992 and from October 2003 to March 2005 and from September 2005 to November 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the RO.

The Board remanded the case for additional development of the  record in August 2010 and January 2014.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system reveals a July 2014 VA examination report associated with the electronic record following the issuance of the June 2014 Supplemental Statement of the Case (SSOC).  

In light of the full grant of the benefit sought on appeal, the Board finds that it is not prejudicial to proceed with adjudication of the claim of service connection. 38 C.F.R. § 19.37 (2013).

The issues of an increased rating for the service-connected posttraumatic stress disorder and matter of an increased award based on dependency award are raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matters to the AOJ for appropriate action.  


FINDING OF FACT

The currently demonstrated post-operative residuals of the umbilical hernia repair is shown as likely as not to be due to an injury suffered by the Veteran during a period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by post-operative residuals of the umbilical hernia repair is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of The Veterans Claims Assistance Act of 2000 (VCAA), is not required at this time.

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Here, the Veteran reports developing a hernia due to heavy lifting during service.

On VA examination in January 2006, a hernia was noted.  The examiner noted there was no treatment for umbilical hernia noted in service.  He also noted the first mention of the umbilical hernia was on VA examination in January 2006.  He opined that it was "less likely than not" that the umbilical hernia was related to a period of active duty.

On VA examination in October 2011, it was noted by way of history that, in October 2008, the Veteran underwent an umbilical hernia repair.  

During a July 2014 VA examination, the VA examiner noted that an umbilical hernia was repaired in October 2008 and diagnosed the Veteran with a healed post-operative ventral hernia repair.  The examiner stated that it was "at least as likely as not" that the umbilical hernia was incurred in or caused by the claimed in-service injury, event or illness.  

The examiner reasoned that the Veteran had provided a good description for the typical onset of an umbilical hernia and its subsequent growth to a size where it could be clinically diagnosed. 

In this case, the Veteran describes the pain at the base of his umbilicus in service as being same type he experienced prior to his October 2008 umbilical hernia repair.  A layperson is competent to report on the onset and continuity of his symptomatology. Layno v. Brown, 6 Vet. App. 465, 470 (1994).

In addition, the July 2014 VA examiner found the Veteran's description of his symptoms during service was consistent with the onset of an umbilical hernia.  The residuals of the umbilical hernia surgery were diagnosed by the VA examiner as healed postoperative ventral hernia repair.

Based on a review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the post-operative residuals of the umbilical hernia repair as likely as not is due to an injury or event of the Veteran's recent service. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for the post-operative residuals of a umbilical hernia is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


